DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pech US Pub. 2011/0031202 in view of JP 2010-215336 (IDS, JP 336).

With repsect to claim 1, Pech discloses a crane comprising: 
a crane body (12); 
a boom (22) whose proximal end is attached to the crane body so as to perform a derricking operation (via hoisting);
a hoisting winch (13) which includes a base (element affixing winch to boom) which is fixed to the boom, 
a drum (drum of 13) which is rotatably provided in the base and around which a rope (24) is wound, and 
a pair of flanges (flanges of drum) which is provided on both axial sides of the drum.


Pech does not disclose a rope holding device which presses the rope wound around the drum of the hoisting winch against the drum, wherein the rope holding device includes an oscillating arm whose proximal end is attached to the base using a support shaft and distal end oscillates in a direction close to or away from the drum with the support shaft as a fulcrum, and a rope presser which is attached to a distal end of the oscillating arm, extends inan axial direction of the drumbetween the pair of flanges, and abuts against the rope wound around the drum, and wherein a weight member, which biases a distal end side of the oscillating arm in a direction close to the drum by the gravity with the support shaft as a fulcrum, is provided at the proximal end of the oscillating arm.

However, JP 336 discloses a rope holding device (1) which presses the rope (50) wound around the drum of the hoisting winch against the drum, 
wherein the rope holding device (1) includes an oscillating arm (8a) whose proximal end is attached to the base using a support shaft (10a) and distal end oscillates in a direction close to or away from the drum with the support shaft as a fulcrum (pivot point), and 
a rope presser (4) which is attached to a distal end (8a) of the oscillating arm, extends in an axial direction of the drum between the pair of flanges (between drum), and abuts against the rope wound around the drum, and 
wherein a weight member (8c, 10b, 12), which biases a distal end side of the oscillating arm (8a) in a direction close to the drum by the gravity with the support shaft as a fulcrum (the pivot point), is provided at the proximal end of the oscillating arm.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Pech with the teaching of JP 336 for the purpose of preventing the rope wound around the body of the drum from slipping out of the gap of the flange.

2. The crane according to claim 1, wherein the weight member is integrally provided with the oscillating arm and is rotatably supported by the support shaft (via 8c and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Pech with the teaching of JP 336 for the purpose of preventing the rope wound around the body of the drum from slipping out of the gap of the flange.

3. The crane according to claim 1, wherein the weight member includes an extension arm portion (10b) which extends in a direction away from the rope presser across the support shaft and a weight portion (bolt above 10b) which is provided on a distal end of the extension arm portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Pech with the teaching of JP 336 for the purpose of preventing the rope wound around the body of the drum from slipping out of the gap of the flange.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654